UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4790



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREG SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-02-215)


Submitted:    December 10, 2004        Decided:     December 20, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph O. Gregory, Sr., LAW OFFICES OF RANDOLPH O. GREGORY, SR.,
Baltimore, Maryland, for Appellant.    Thomas M. DiBiagio, United
States Attorney, Michael R. Pauze, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Greg Smith was convicted by a jury of conspiracy to

commit bank robbery, armed bank robbery, and use of a firearm

during a crime of violence.                On appeal, Smith, through counsel,

raises two issues.          For the reasons that follow, we affirm.

             First, Smith alleges that his June 5, 2002, statement

given to FBI agents should have been suppressed because it was

obtained in violation of Miranda v. Arizona, 384 U.S. 436 (1966).

We review the district court’s factual findings underlying a motion

to suppress for clear error and its legal determinations de novo.

Ornelas    v.     United    States,    517     U.S.    690,    699    (1996);    United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                             When a

suppression motion has been denied, this court construes the

evidence in the light most favorable to the government. United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).                         Reviewing

the evidence as required, we find no reversible error.

            Second, Smith alleges that the district court should have

granted his motion for production of FBI agents’ notes from a

September 26, 2002, interview with Smith that were used to prepare

an   FBI   Form    302     Report.         While   a   defendant      is   entitled   to

disclosure of the substance of any of his oral statements the

government      intends     to   use   at    trial,     the    government     need    not

disclose “rough notes” of the defendant’s interview that are later

incorporated       into    final     302    Reports     when    the   notes     are   not


                                           - 2 -
inconsistent with the 302 Report.   See United States v. Brown, 303

F.3d 582, 590-91 (5th Cir. 2002); United States v. Muhammad, 120

F.3d 688, 699 (7th Cir. 1997); cf. United States v. Hinton, 719

F.2d 711 (4th Cir. 1983).   Because the district court conducted an

in camera review of the notes and the 302 Reports and found no

inconsistencies, the court did not err by denying the motion for

production of the notes.

           Because Smith’s claims fail on appeal, we affirm his

convictions.   We also deny Smith’s motion for reconsideration of

the denial of his motion for leave to file a supplemental pro se

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -